DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)1-4 & 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moldovan (US Pub no. 2012/0288698 A1).
Regarding claim 1, Moldovan et al discloses (fig. 2h/fog. 4/fig. 5)a method for producing a semiconductor component, wherein the method comprises  applying a semiconductor chip (17)over a first main surface (11a)of an insulating substrate(11)fig. 2h[0039-0040]; thinning a second main surface(11b) of the insulating substrate (11)(Moldovan et al teaches ion beam milling)[0042], wherein the second main surface(11b) has a roughness of more than 300 nm after thinning(Moldovan et al teaches the roughness of 1 micron or more)[0058]; applying a smoothing metal layer (14) over the second main
surface of the insulating substrate(11)[0042][0058]; and smoothing the smoothing metal layer (14)[0046].
Regarding claim 2, Moldovan et al discloses  wherein the smoothing metal layer (14)  is structured after smoothing[0049] fig. 2g.

Regarding claim 3, Moldovan et al discloses  furthermore comprising applying a contact metal layer (16) over the smoothing metal layer (14) [0048] fig. 2g.
Regarding claim 4, Moldovan et al discloses  furthermore comprising structuring the contact metal layer (16) [0048]. 
Regarding claim 12, Moldovan et al discloses(fig. 2h /fig. 4/fig. 5) a semiconductor component comprising: a semiconductor chip(17); an insulating substrate(11)[0042], wherein the semiconductor chip (17) is arranged over a first main surface(11a) of the insulating substrate(11) [0039]and a second main surface(11b) of the insulating substrate(11) has a roughness Ra of more than 300 nm[0042]; and a smoothing metal layer(14)   over the second main surface[0043][0046].
Regarding claim 13, Moldovan et al discloses further comprising a contact metal layer(16) over the smoothing metal layer (14) [0054]. 
Regarding claim 14, Moldovan et al discloses wherein the roughness of a first main surface of the smoothing metal layer  (14) facing away from the insulating substrate (11) is less than the roughness of the second main surface (11b) of the insulating substrate (11). [0057-0058]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 8 , 9, 15, & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moldovan (US Pub no. 2012/0288698 A1) in view of Konishi (US Pub no. 2016/038101 A1) .
Regarding claim 8, Moldovan et al discloses all the claim limitations of claim 1 but fails to teach wherein the substrate is selected from the group consisting of SiN, AIN, NbO, MgO, or a combination thereof.
However, Konishi et al discloses a light emitting device having a ceramic insulator having excellent  thermal conductivity consisting of AlN [0096]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to try  AlN to provide excellent thermal conductivity and dielectric strength voltage properties for a high output light emitting device[0029][0096]as taught by Konishi et al ,  in the invention of Moldovan et al since it has been held that when there is a design need to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the result is not of innovation but of ordinary skill and common sense). (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007); MPEP § 2143
Regarding claim 9, Moldovan et al discloses all the claim limitations of claim 1 but fails to teach wherein the smoothing metal is selected from the group consisting of
titanium, nickel, aluminum, a combination thereof.
However, Konishi et al uses and aluminum base(2) to fill the concave convex portions of the insulating layer (11) [0089].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the copper material of Moldovan et al with the teachings of Konishi et al since the claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).)

Regarding claim 15, Moldovan et al discloses all the claim limitations of claim 12 but fails to teach wherein the substrate is selected from the group consisting of SiN, AIN, NbO, MgO, or a combination thereof.
However, Konishi et al discloses a light emitting device having a ceramic insulator having excellent  thermal conductivity consisting of AlN [0096]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to try  AlN to provide excellent thermal conductivity and dielectric strength voltage properties for a high output light emitting device[0029][0096]as taught by Konishi et al ,  in the invention of Moldovan et al since it has been held that when there is a design need to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the result is not of innovation but of ordinary skill and common sense). (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007); MPEP § 2143
Regarding claim 16, Moldovan et al discloses all the claim limitations of claim 12 but fails to teach wherein the smoothing metal is selected from the group consisting of
titanium, nickel, aluminum, a combination thereof.
However, Konishi et al uses and aluminum base(2) to fill the concave convex portions of the insulating layer (11) [0089].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the copper material of Moldovan et al with the teachings of Konishi et al since the claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).)

Claim(s) 11,19 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moldovan (US Pub no. 2012/0288698 A1).
Regarding claim 11, Moldovan et al discloses all the claim limitations of claim 1 but frails to teach wherein the semiconductor chip is an optoelectronic semiconductor chip . However, in the background of the invention, Moldovan et al teaches optoelectronic chips (LEDs ) [0027].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Moldovan et al with the background of the invention  to improve improved power density.
Regarding claim 19, Moldovan et al discloses all the claim limitations of claim 12 but frails to teach wherein the semiconductor chip is an optoelectronic semiconductor chip . However, in the background of the invention, Moldovan et al teaches optoelectronic chips (LEDs ) [0027].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Moldovan et al with the background of the invention  to improve improved power density.
Regarding claim 20, Moldovan et al discloses An optoelectronic device, comprising the semiconductor component as claimed in claim 19(fig. 4/ fig. 5/fig. 2h[0039][0042-0043][0046].


Claim(s) 10 & 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Moldovan (US Pub no. 2012/0288698 A1) in view of Itakura (US Pub no 2020/0381592 A1).
Regarding claim 10, Moldovan et al discloses all the claim limitations of claim 3 but fails to teach wherein the contact metal comprises one or more of gold, platinum, tin,
, titanium, or combinations thereof.
However, Itakura et al discloses a wiring conductor 13 for electrical connection of a light emitting element (2) [0024]comprises a gold plating layer  [0031].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Moldovan et al with the teachings of Itakura et al since gold holds superiority connectibility to the connection member [0034].
Regarding claim 17, Moldovan et al discloses all the claim limitations of claim 13 but fails to teach wherein the contact metal comprises one or more of gold, platinum, tin,
, titanium, or combinations thereof.
However, Itakura et al discloses a wiring conductor 13 for electrical connection of a light emitting element (2) [0024]comprises a gold plating layer  [0031].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Moldovan et al with the teachings of Itakura et al since gold holds superiority connectibility to the connection member [0034].
Allowable Subject Matter

Claims 5-7 & 18 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 5, the limitation of wherein the structured
contact metal layer is used as an etching mask for etching the smoothing metal
layer was not found in prior art.  
With regards to claim 6, the limitation of wherein further comprising: applying a plurality of semiconductor chips are that are spaced apart laterally on the insulating substrate; and  singulating a layer composite comprising semiconductor chip, insulating substrate, and smoothing metal layer was not found in prior art. Claim 7 is objected to since it depends from claim 6.
With regards to claim 18, the limitation of wherein a horizontal extent of the smoothing metal layer  is smaller than a horizontal extent of the insulating substrate was not found in prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208. The examiner can normally be reached Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATANYA N CRAWFORD EASON/          Primary Examiner, Art Unit 2813